               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


THOMAS PUSTAY                                §
                                             §
                                             §
                                             §
                                             §
v.                                           §    Civil No. 1:18cv177-HSO-FKB
                                             §
                                             §
                                             §
                                             §
JACQUELYN BANKS                              §




     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION [11]; DENYING WITHOUT PREJUDICE JACQUELYN
  BANKS’ MOTION [8] TO DIMISS; AND DENYING AS MOOT THOMAS
  PUSTAY’S MOTION [12] FOR EXTENSION OF TIME TO REFILE HIS
                          PETITION

      BEFORE THE COURT are the Report and Recommendation [11] of United

States Magistrate Judge F. Keith Ball, entered in this case on January 18, 2019,

Defendant Jacquelyn Banks’ Motion [8] to Dismiss for Failure to Exhaust, and

Petitioner Thomas Pustay’s Motion [12] for Extension of Time to Refile his Petition.

The Magistrate Judge recommended that Defendant Jacquelyn Bank’s Motion [8] to

Dismiss be denied without prejudice and that Petitioner Thomas Pustay be allowed

to file an amended petition that deletes all unexhausted claims.

      Neither party has submitted any objections to the Report and

Recommendation [11], and the time for doing so has passed. After due

consideration of Defendant’s Motion [8] to Dismiss, the Report and
                                         1
Recommendation [11], Petitioner Pustay’s Petition [1], Petitioner’s Motion [12], the

record, and relevant legal authority, the Court finds that the Magistrate Judge’s

Report and Recommendation [11] should be adopted as the Order of the Court.

Defendant’s Motion [8] to Dismiss for Failure to Exhaust should be denied without

prejudice, and Petitioner Thomas Pustay shall be granted fourteen (14) days

from the entry of this Order to amend his pleadings to remove

unexhausted claims five, seven, nine, ten, and eleven. Petitioner Thomas

Pustay’s Motion [12] should be denied as moot.

                           I. RELEVANT BACKGROUND

      Petitioner Thomas Pustay (“Petitioner” or “Pustay”), acting pro se, filed this

petition pursuant to 28 U.S.C. §2254, challenging his convictions in the Circuit

Court of Harrison County, Mississippi. Pet. [1] at 1. The Circuit Court sentenced

Pustay to forty years imprisonment on two counts of Touching of a Child for Lustful

Purposes and three counts of Sexual Battery. Id.

      On appeal to the Mississippi Court of Appeals, Pustay raised thirteen

grounds for relief. Pustay v. State, 221 So. 3d 320, 328 (Miss. Ct. App. 2017). The

Court of Appeals denied relief on all of Pustay’s claims, but specifically denied

without prejudice Pustay’s claims of ineffective assistance of counsel. Id. at 353.

Pustay then sought a writ of certiorari from the Mississippi Supreme Court, which

it denied on May 22, 2017.    Order Denying Writ [8-4]. In Pustay’s petition before

that court, he advanced only eight of his original thirteen grounds for relief. Pet. for

Writ of Certiorari [8-3]. Pustay filed the instant habeas petition in this Court on



                                           2
May 24, 2018, asserting all thirteen of the grounds for relief he had originally

asserted before the Mississippi Court of Appeals. Pet. [1].

      Defendant Jacquelyn Banks (“Banks”) has filed a Motion [8] to Dismiss the

Petition [1], arguing that it constitutes a “mixed” petition, stating exhausted and

unexhausted claims. Mot. [8] at 6-8. Banks recognized that this Court may grant a

petitioner leave to amend his petition to remove unexhausted claims. Id. at 8-11.

Accordingly, Pustay responded requesting that he be permitted to withdraw those

claims which he did not exhaust. Resp. [10].

      The Magistrate Judge entered his Report and Recommendation [11] on

January 18, 2019, and recommended that Defendant’s Motion [8] to Dismiss for

Failure to Exhaust be denied without prejudice and that Petitioner Thomas Pustay

be permitted to amend his pleadings to remove unexhausted claims five, seven,

nine, ten, and eleven. R. & R. [11] at 4-5. Neither party submitted objections to the

Report and Recommendation [11]; however, Pustay has filed a Motion [12] for

Extension of Time to Refile his Petition, asking this Court to provide additional

time past February 1, 2019, to amend.

                                  II. DISCUSSION

      Where no party has objected to a magistrate judge’s proposed findings of fact

and recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“[A] judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse



                                          3
of discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

         Having conducted the required review, the Court concludes that the

Magistrate Judge thoroughly considered all issues and that the Magistrate

Judge’s Report and Recommendation is neither clearly erroneous nor contrary to

law. The Report and Recommendation should be adopted as the opinion of the

Court.

                                   III. CONCLUSION

         The Court finds that the Magistrate Judge properly recommended that

Defendant Jacquelyn Banks’ Motion [8] to Dismiss should be denied without

prejudice, and that Petitioner Thomas Pustay should be allowed to file an amended

petition that does not contain unexhausted claims. The Report and

Recommendation [11] will be adopted as the opinion of the Court. Because this

Order provides Pustay fourteen (14) days from the date of its entry to amend his

petition, the Court will deny Pustay’s Motion [12] for Additional Time to Refile his

Petition as moot.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [11] entered in this case on January 18th,

2019, is adopted as the opinion of this Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that Jacquelyn Banks’

Motion [8] to Dismiss is DENIED WITHOUT PREJUDICE. Petitioner has

fourteen (14) days from the date of entry of this Order to amend his



                                           4
pleadings to omit grounds five, seven, nine, ten, and eleven from his

Petition.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Petitioner Thomas

Pustay’s Motion [12] for Additional Time to Refile his Petition is DENIED AS

MOOT.

      SO ORDERED AND ADJUDGED this the 12th day of February, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                        5
